       Case 4:20-cv-00524-BRW-JTK Document 9 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TONY RUIZ, ADC #157474                                                         PLAINTIFF

V.                                4:20CV00524-BRW-JTK

A. CULCLAGER, et al.                                                          DEFENDANTS

                                           ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. There have been no objections. After a review of those proposed

findings and recommendations, the Court adopts them in their entirety.

       Accordingly, Defendants Culclager and Arkansas Department (Division) of Correction

are DISMISSED, for failure to state a claim.

       Plaintiff’s claims based on the failure to follow ADC policy are DISMISSED, for failure

to state a claim.

       IT IS SO ORDERED this 10th day of June, 2020.



                                            Billy Roy Wilson
                                            UNITED STATES DISTRICT JUDGE




                                               1
